                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    ZACHARY ELLSWORTH MOEN,

            Plaintiff,                                          OPINION & ORDER
      v.
                                                              Case No. 19-cv-193-wmc
    ROCK COUNTY JAIL,

            Defendant.


           Pro se plaintiff Zachary Ellsworth Moen brings this action under 42 U.S.C. § 1983

against the Rock County Jail, claiming that his arrest and five-day period of time spent in

the jail violated his Fourth Amendment rights. The complaint is now before the court for

screening pursuant to 28 U.S.C. § 1915(e)(2). After review, the court concludes that while

plaintiff may be able to articulate a constitutional claim, to continue with this lawsuit he

will be required to amend his complaint that names a proper defendant and corrects the

deficiencies described in this order.




                                  ALLEGATIONS OF FACT 1

           At some point in 2016, Moen was arrested by police and taken to the Rock County

Jail. Moen was fingerprinted and a sample of his DNA was taken, but Moen does not

know why the sample was taken. Moen was kept in the jail for five days, and during that

time he alleges that he was bullied, threatened, harassed, beaten up and mentally and

physically abused by other jail inmates. Moen alleges that since his release from jail his


1
  Courts must read allegations in pro se complaints generously, resolving ambiguities and drawing
reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972).
mindset has permanently shifted, causing him to disregard the law with ease, leading to

more trouble with the authorities.




                                           OPINION

         Plaintiff seeks leave to proceed on a Fourth Amendment claim related to his arrest,

the DNA sample and fingerprinting and time spent in jail. However, he may not proceed

on any claim as currently pled, for two reasons. First, the only named defendant -- the

Rock County Jail -- cannot be sued under § 1983 because a jail is a building and cannot

accept service of the complaint. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir.

2012).

         Even assuming that plaintiff had named a proper defendant, his complaint does not

satisfy the requirements of Federal Rule of Civil Procedure 8. Rule 8 requires a “‘short and

plain statement of the claim’ sufficient to notify the defendants of the allegations against

them and enable them to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir.

2006). Dismissal is proper “if the complaint fails to set forth ‘enough facts to state a claim

to relief that is plausible on its face.’” St. John’s United Church of Christ v. City of Chi., 502

F.3d 616, 625 (7th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

         To start, plaintiff’s apparent challenge to his arrest and conditions during his time

in jail appear to fall under the Fourth Amendment’s reasonableness standard, since plaintiff

does not allege that he attended a probable cause hearing during this time. See United States

v. Richardson, 208 F.3d 626, 629 (7th Cir. 2000) (“A warrantless search or seizure is per se


                                                2
unreasonable unless the police can show that it falls in one of a carefully defined set of

exceptions based on the presence of exigent circumstances.”) (internal quotations omitted);

Ortiz v. City of Chi., 656 F.3d 523 (7th Cir. 2011) (applying Fourth Amendment

reasonableness standard to claim related to the failure to provide adequate medical care

when plaintiff had not been through a probable cause hearing during the relevant time

period).

       However, to the extent plaintiff is seeking to pursue claims related to his arrest, he

may not. Plaintiff has not provided any details about the nature of his arrest, who was

involved in collecting a DNA sample, or whether that sample was used against him in a

criminal proceeding. Similarly, plaintiff may not proceed on any claims related to the time

he spent in jail, since his complaint does not include any allegations suggesting that any

jail staff had reason to know that he was being threatened, harassed and bullied during his

time in jail and failed to intervene to protect plaintiff from other inmates. Consequently,

plaintiff has failed to allege any facts sufficient to support a plausible claim for relief in

federal court.

       Therefore, if plaintiff wants to proceed on his claims in this lawsuit, he will need to

file an amended complaint that (1) identifies a proper defendant or defendants that were

involved in the events related to the claims he wants to pursue, and (2) provides additional

allegations about the circumstances surrounding his 2016 arrest and the time he spent in

jail. To identify a proper defendant, plaintiff may name a law enforcement official that

was involved in his wrongful arrest and/or jail employee that knew about and failed to

intervene when plaintiff was being harassed by other inmates. Minix v. Canarecci, 597 F.3d


                                              3
824, 833-34 (7th Cir. 2010) (“[I]ndividual liability under § 1983 requires personal

involvement in the alleged constitutional deprivation.”). If plaintiff does not know the

identities of such person or persons, he may amend his complaint and identify the

defendant or defendant by the name “Jane Doe” or “John Doe” as appropriate. Should

plaintiff take that approach, the court will screen his complaint and plaintiff will then be

afforded the opportunity to conduct discovery that will help him identify and substitute

the proper defendants.

       To provide adequate factual allegations, plaintiff should take care to provide specific

information about what he remembers about the nature of his arrest; the details about why

the DNA sample was taken; whether he was criminally charged after his arrest; and why

he believes that the arrest and his time spent in jail violated his Fourth Amendment rights.

Plaintiff should draft it as if he is telling a story to someone who knows nothing about his

situation. This means that he should explain: (1) what happened to make him believe he

has a legal claim; (2) when it happened; (3) who did it; (4) why; and (5) how the court can

assist him in relation to those events. Plaintiff should set forth his allegations in separate,

numbered paragraphs using short and plain statements. After he finishes drafting his

amended complaint, he should review it and consider whether it could be understood by

someone who is not familiar with the facts of his case. If not, he should make necessary

changes.

       Furthermore, to the extent plaintiff’s arrest led to criminal charges or a conviction,

his claim for relief challenging his initial arrest may be barred by Heck v. Humphrey, 512

U.S. 477, 486-87 (1994). As explained in Heck, a plaintiff is precluded from bringing


                                              4
claims for damages if a judgment in favor of the plaintiff would “necessarily imply the

invalidity of his [state criminal] conviction or sentence.” Id. This bar applies unless the

underlying conviction or sentence has been “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Id. at 486-87. Plaintiff should take this into account when crafting his amended

complaint.




                                         ORDER

   1. Plaintiff Zachary Moen’s complaint is DISMISSED without prejudice for failure to
      identify a proper defendant and for failure to meet the requirements of Federal Rule
      of Civil Procedure 8.

   2. Plaintiff may have until October 3, 2019, to submit an amended complaint that
      identifies a suable person or entity for purposes of 42 U.S.C. § 1983. If
      plaintiff fails to respond by that deadline, then this case will be dismissed
      with prejudice for failure to prosecute.

       Entered this 12th day of September, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            5
